Matter of Ursuline Sch. of New Rochelle v Hubert (2022 NY Slip Op 05326)





Matter of Ursuline Sch. of New Rochelle v Hubert


2022 NY Slip Op 05326


Decided on September 28, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ANGELA G. IANNACCI, J.P.
REINALDO E. RIVERA
JOSEPH A. ZAYAS
DEBORAH A. DOWLING, JJ.


2022-02581

[*1]In the Matter of Ursuline School of New Rochelle, petitioner,
vJames W. Hubert, Jr., etc., et al., respondents.


Archer & Greiner, P.C., New York, NY (Anthony D. Dougherty and Linda S. Roth of counsel), for petitioner.
Letitia James, Attorney General, New York, NY (Elizabeth A. Figueira of counsel), for respondent James W. Hubert, Jr.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78, inter alia, in effect, in the nature of mandamus to compel the respondent, James W. Hubert, Jr., a Justice of the Supreme Court, Westchester County, to determine two motions filed in an action entitled P. v Ursuline School of New Rochelle , commenced in that court under Index No. 63745/21.
ADJUDGED that the petition is denied as academic and the proceeding is dismissed, without costs or disbursements.
In an order dated April 22, 2022, the respondent James W. Hubert, Jr., determined the subject motions. Accordingly, this proceeding has been rendered academic.
The petitioner's remaining contentions are without merit.
IANNACCI, J.P., RIVERA, ZAYAS and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court